DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
The Amendment filed January 18th, 2021 has been entered. Claims 1-5, 7 and 13-24 are pending. Claims 1, 5, 7, 13, 15-16 and 20 have been amended, claims 6 and 8-12 have been canceled by the Applicant. Applicant’s amendments have overcome the objection.
Allowable Subject Matter
Claims 1-5, 7 and 13-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to teach or show, alone or in combination, the claimed electrical interrupter device for switching a short-circuit electrical current in an electric circuit, comprising a vacuum evacuated housing; first and second electrodes having first and second surfaces, respectfully, being fixed in parallel relationship within the housing to form a fixed elongated contact gap; a third electrode moveable relative to the first and second electrodes; where an arc is directed by the first and second electrodes away from the third electrode via the fixed elongated contact gap and having a length such that the arc formed at a first end of the fixed elongated contact gap adjacent the third electrode will experience a current zero or encounter an arc quenching material before reaching a second end of the fixed elongated contact gap.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Porter further discloses an electrical device, configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887.  The examiner can normally be reached on Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833